Mikoll, J. P. (dissenting).
I respectfully dissent.
The crux of this matter is the fact that petitioner, in processing the applications for additional loans to students who qualified for them under the “seven-month rule”, incorrectly designated the students as second-year students instead of first-year students. In each instance, the student was eligible for and sought a second loan in the amount appropriate to his or her actual class year, i.e., $2,625. The error consisted of petitioner’s checking a box on the student’s loan application marked “2 So”, designating the second class year, instead of that marked “1 Fr”. This error had no consequences; it is not claimed that students received loans in excess of that to which they were entitled or that petitioner benefitted in any way from the error.
The familiar standard of review of administrative agency determinations is whether the action had a rational basis and was, therefore, not arbitrary or capricious (Moss v Chassin, 209 AD2d 889, lv denied 85 NY2d 805, cert denied 516 US 861; Pell v Board of Educ., 34 NY2d 222, 231). While I acknowledge that petitioner committed a technical error, I believe this error should be considered in its over-all context of petitioner’s treatment of the loan applications, and I attach significance to the fact that, notwithstanding the incorrect class year designation, the proper loan amount (i.e., that permitted for first-year students) was used. There is no evidence of any intent to deceive, mislead or obtain any benefit or advantage from the error. Further, while the “seven-month rule” was in effect, *925respondent’s October 8, 1993 bulletin to lenders and school loan officers acknowledged that it apparently had been a source of “continuous confusion”, had not been the subject of formal guidance from the US Department of Education, and that “no liabilities should be assessed in the absence of formal guidance” from that agency. Notwithstanding these facts, the majority finds that petitioner “misconstrued” the relevant regulations and defends the sanction imposed as necessary to prevent recurring errors that might produce financial consequences which the actual errors concededly did not. This position ignores the fact that the errors were peculiarly attributable to the confusion caused by the “seven-month rule” which was, in fact, rescinded prior to respondent’s determination of the violations.
Because I am consequently unable to find any rational basis for respondent’s determination insofar as “violation A” is concerned, I would reverse Supreme Court’s judgment.
Ordered that the judgment is affirmed, without costs.